Title: To James Madison from Thomas Lehré, 12 April 1813
From: Lehré, Thomas
To: Madison, James


Sir
Charleston (So: Ca:) April 12th: 1813.
In consequence of information said to be received here, that the Federal Marshal of this District, is to be removed, on the 16th: ult. I did myself the honor to write you a letter, in which, should the necessity of a change in the office be apparent to you, that I offered myself as a candidate for that office.
That letter, Sir, was forwarded without any recommendations or certificates in my favor, because, my qualifications to discharge the duties of any office like the one in question, were so well Known to all the Members of Congress from this State, then at Washington, as in my opinion to require nothing of the kind from me. And farther, because, the office was not then, within my knowledge, vacant, therefore, I could not reconcile it to my feelings to take any injurious steps against any respectable man, before he was out of office, and who possibly might yet be able to place his conduct in such a light as to induce you still to continue him in his office.
If I knew the office referred to was vacant, I should feel no hesitation in adopting the usual method of obtaining recommendations in my favor, were they deemed necessary, which I am persuaded I could procure in great abundance from the most respectable and best friends of our Country.
Among the various documents that are made public in this State, proving the correctness of my conduct as Sheriff of this District, I beg leave to mention the following extract from the Comptrollers official Report made to our Legislature on the 6th: day of December 1800.
“The Comptroller hopes speedily to bring into the Treasury, the amount of all such Debts as are now recoverable; in this hope he is strengthened by the consideration, that in the District of Charleston, where most of the Debtors are to be found such a regularity and decision are prevalent in the Sheriffalty, as cannot fail of being highly beneficial to the State.” See Public Laws of South Carolina, Page 56.
In addition to which, during the time I was in office, and even after my time had expired according to the Constitution, I Received from under the hands of the then Comptroller of this State, and also, under the hands of the then respective Treasurers of this State, the most honorable Testimonials, in which they respectively certify, that every cent of Public money which I received whilst in office, had been duly paid over by me into the Treasury of this State, as the Books in their respective offices prove.
Further—each year (that is to say 1800, 1801, 1802, 1803, & 1804) during the time I was in office, and even after my time had expired, I inserted for near three months in each of the above Years, in the Public papers of this City, and also in the Country Carolina Gazette, the following Advertisement.





“General Notice.
“All Persons who may have any Legal demands of whatever nature against the Sheriffs office for Charleston District, from the 19th: day of February 1799, (the day I came into office) to the 1st: day of January 1800, are hereby requested to make the same known to the Subscriber, at the Sheriffs office, in Charleston, on or before the 1st: day of March next ensuing the date hereof, in order that every matter touching his duty in said office during the said period, may be finally settled. Those concerned will take due notice and govern themselves accordingly.

Charleston January 1st: 1800.
Thomas LehréSheriff of Charleston District.”





In the Four subsequent years, the above advertisement, were only varied in their dates. I presume to say no Sheriff in this State, nor no Marshal in the United States, ever took a more public method to challenge an investigation into their conduct whilst in office, than I did. This Sir is respectfully mentioned merely to prove what I have stated to you in my former letter upon the subject.
I should not have brought the above facts to your view in the manner I now do, had I not been well assured, that whenever the Secret—enemies of our Country hear of one of its true friends becoming a Candidate for any office under its Government, however well qualified he may be to fill the office for which he applies, they instantly detract from his merits, and use every means in their power to prevent his getting into office to serve his Country.
I have taken the liberty Sir, to speak in a candid and open manner which I know cannot be disagreeable to the Chief Magistrate of a Free people, with you Sir it now remains to decide, and whether that decision is favorable or otherwise, I beg leave to assure you, that you have not a more ardent supporter here than myself, and as I believe all your acts are founded in a wish to make your Country happy, and to Vindicate its rights and honor, that no occasion can offer to work a change. With the highest respect and esteem I have the honor be Sir, Your Most Obedient and very Humble Servant
Thomas Lehré
